Citation Nr: 1010331	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  01-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the lower extremities.  

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 
1954, and from November 1955 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 2002, the Veteran testified during a hearing held 
with a Decision Review Officer at the RO.  A transcript of 
the proceeding is of record.  

In October 2003, the Board remanded the issues on appeal to 
the RO.  Following substantial completion of the requested 
development, in August 2006, the Board issued a decision 
denying the benefits sought on appeal.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In June 2008, the parties to the appeal filed a Joint Motion 
For Remand.  In that same month, the Court granted the 
motion, vacated the August 2006 Board decision, and remanded 
the matter to the Board for additional action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Cf. Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As noted by the parties to the appeal in the Joint Motion For 
Remand, in October 2003, the Board directed that the Veteran 
be afforded a VA examination for purposes of obtaining an 
opinion as to the effect of his service-connected 
disabilities on his ability to independently ambulate and to 
drive an automobile.  

The Veteran was afforded a VA examination in January 2006.  
The examination report indicates that an EMG study was 
ordered but that the Veteran was "held up in the X-ray Dept. 
and did not have the time to have the EMG."  

To be adequate, a medical opinion must be based on a 
consideration of the Veteran's prior history and examinations 
and describe the Veteran's condition in sufficient detail so 
that the Board's evaluation of the claim may be fully 
informed.  Roberson v. Shinseki, 22 Vet. App.358, 366 (2009).  
Here, as the Veteran has consistently alleged that he has a 
neurological disability of the spine affecting his lower 
extremities, in order for the examination to be a fully 
informed one, the EMG results must be obtained.   

In addition, while the VA examiners in January 2006 offered 
their opinion that the claimant did not meet the criteria for 
loss of use of the lower extremities due to service-connected 
disabilities, no supporting rationale was provided.  

With respect to medical examinations, the Court has recently 
held that "a medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The Court has also indicated that in 
evaluating the medical opinion evidence, (1) the testimony is 
based upon sufficient facts or data; (2) the testimony is the 
product of reliable principles and methods; and (3) the 
expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

As such, this matter should be remanded in order to ensure 
that the medical opinion provided is supported by appropriate 
rationale and analysis.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Please schedule the Veteran for a VA 
spine and neurological examination by a 
panel of two physicians who have first 
reviewed the relevant evidence in the 
Veteran's claims folder as well as a copy 
of this Remand.  The examinations should 
include physical examination findings and 
all appropriate tests, to specifically 
include an EMG evaluation, for purposes 
of determining the nature, extent, and 
disabling manifestations of any service-
connected disability which affects the 
Veteran's ability to independently 
ambulate and to drive an automobile.  

The examiners are advised that:  

Loss of use of foot or hand will be held 
to exist when no effective function 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election below knee 
or below elbow with use of a suitable 
prosthetic appliance.  The determination 
will be made on the basis of the actual 
remaining function, whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.  
Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two 
major joints of an extremity, or 
shortening of the lower extremity of 3 
1/2 inches or more, will constitute loss 
of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2).  

Also considered as loss of use of the 
foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external 
popliteal nerve and consequent foot drop, 
accompanied by characteristic organic 
changes, including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. § 
4.63.

If further testing or examination is 
warranted in order to determine the 
severity or etiology of the disorder, 
such testing or examination should be 
conducted. 

The examiners should render an opinion as 
to following:  

a)  Whether the Veteran's service-
connected disabilities result in loss of 
use of the lower extremities (i.e., no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance).  In other 
words, can the actual remaining function 
of the Veteran's lower extremities 
(balance, propulsion, etc.) be 
accomplished equally well by an 
amputation stump with prosthesis?  

b)  If the Veteran does have loss of use 
of the lower extremities, is it as likely 
as not that this level of disability 
results from the service-connected 
condition or from nonservice-connected 
peripheral neuropathy or any other 
neurological disorder not associated with 
disc disease?  

The examiners are advised that any 
opinions rendered should be supported by 
a rationale.  A bare conclusion will be 
deemed inadequate.  

2.  Thereafter, the RO should then 
readjudicate these claims, in light of 
the additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



